MacLean, J.
December 22, 1904, the plaintiff delivered to the Adams Express Company, of which the defendant is president, a package to be sent “ C. O. D.” to a person in Philadelphia. Receiving no return, as he testifies, he inquired of the agent and clerks at the local office a couple of times and then was referred to “ the claim man ” at the main office. There he went with his lawyer and was told that it had been delivered, otherwise he would have been notified within three or' four days. It is claimed that a postal-card was sent him from Philadelphia, December twenty-third, with word that the parcel was refused because of the express charges, and each of two persons deposes separately on a commission that he sent the card. If this be prima facie evidence of notice it is contradicted by circumstances and by the testimony of the plaintiff who says he opens all his mail and never received the postal-card.
The defendant’s chief reliance, however, is on his- plea of the “ special contract,” in the bill of lading, to wit: “ If any ‘ O. O. D.’ is not paid within thirty days the shipper agrees that the express company may return the property and that he will pay the charges of transportation both ways.” That agreement contemplated that the package be returned in good order. A little before the expiration of the thirty days the package was offered to the shipper who refused to receive it, because, as he says, it was brought back in very damaged condition respecting which he is *683corroborated positivély by two of his employees. Two employees of the company testify positively it was in good condition. Evidence sufficient, if credited, to sustain the judgment was adduced, and so the judgment may stand.
Dttgro, J., concurs.
Judgment affirmed, with costs.